DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 20-25, 27 and 28 are pending. Claims 1-19, 26 and 29-38 are cancelled. Therefore, Claims 20-25, 27 and 28 are presented for examination.

Priority
This application is the U.S. national phase of International Application No. PCT/RU2016/000783 filed 15 November 2016, which designated the U.S. and claims priority to RU Patent Application No. 2016107968 filed 4 March 2016. 

Information Disclosure Statement
No IDS was filed with Applicant’s response.

Withdrawn Claim Rejections
Claims 20-25, 27 and 28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The filed amendment obviated this rejection. Therefore, this rejection is withdrawn.
20 was rejected under 35 U.S.C. 102a1 as being anticipated by Valentek (WO 2013/070107- cited in 1/24/2019 IDS). The filed amendment obviated this rejection. Therefore, this rejection is withdrawn.
Claims 20-25 27, and 28 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,391,101 to Zapolski. The filed amendment obviated this rejection. Therefore, this rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

A.	Maintained - Claim(s) 20-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotondo et al. (“Clozapine for medication-related pathological gambling in Parkinson disease.” Movement Disorder (2010); Volume25 (Issue 12): Pages 1994-1995) in view of Valentek (WO 2013/070107- cited in 1/24/2019 IDS).

Claimed invention
Independent Claim 20 is drawn to a method of treatment a condition requiring selective inhibition of D4 and 5HT2A receptors (e.g., impulsivity including pathological gambling – see specification at p. 4:7-8), comprising administering to a patient a pharmaceutical 10composition
    PNG
    media_image1.png
    77
    76
    media_image1.png
    Greyscale
  (FClo) in an amount effective as selective antagonists of D4 and 5HT2A receptors, and at least one pharmaceutically acceptable carrier.

Prior art
Rotondo teaches clozapine is effective for improving pathological gambling in patients. Titrated dose amounts of 37.5 and 50 mg/day were shown to be effective. See p. 1995.

Rotondo, however, does not expressly teach fluoroclozapine 
    PNG
    media_image1.png
    77
    76
    media_image1.png
    Greyscale
  (FClo).

Valentek teaches novel 5H-dibenzo[b,e][1,4]diazepine derivatives of formula (I) including 
    PNG
    media_image2.png
    55
    608
    media_image2.png
    Greyscale
(see Valentek, p. 14, lines 14-15), 
which translates to 11-(4-methylpiperazin-1-yl)-7-fluoro-8-chloro-5H-dibenzo[b,e][1,4]diazepine (see p. 6 of attached translation), which is fluoroclozapine 
    PNG
    media_image1.png
    77
    76
    media_image1.png
    Greyscale
 (FClo). These compounds are provided as antipsychotic anti-hallucinogenic agents in pharmaceutical composition containing effective amounts the compounds and inert ingredients. The compounds according to the invention are developed as being more effective than clozapine. Such derivatives are known for treating schizophrenia accompanied by numerous positive (delusions, hallucinations, thinking disorders, etc.). See p. 1.  See also Claims 8, 9, 12-14. The compounds are provided in compositions further containing inert ingredients. See Claim 13.

One of ordinary skill in the art would have combined the references because Rotondo teaches therapeutic effectiveness of 37.5 and 50 mg clozapine in treatment of pathological gambling, while Valentek teaches analogues such as fluoroclozapine (FClo) with very similar structures of clozapine that are more effective than clozapine. One of ordinary skill in the art would have found it obvious to replace clozapine for treating gambling pathology in Rotondo with similar amount of fluoroclozapine (FClo) of Valentek. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because FClo is a derivative that was developed as being more effective than clozapine. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Regarding the claimed amount ranges in Claims 21-23, which are drawn to amounts of FClo that encompass 70-200 mg/day, the effective amounts (e.g., 37.5, 50 mg/day) of clozapine may be adjusted through titration to provide desired therapeutic results. See Rotondo, p. 1995. One of ordinary skill in the art would have found it prima facie obvious to administer FClo in similar disclosed amounts of clozapine.  The dose amount of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dose amount to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. Here, Rotondo demonstrates that amounts may be titrated to obtain desired beneficial outcome. While Rotondo teaches administration of 75 mg clozapine (Clo) provided no improvement in one patient, one of ordinary skill in the art would have reasonably sought to provide this amount to a patient given that FClo is disclosed as being more effective than Clo by Valentek.
 
The daily amounts described by Rotondo would have clearly suggested once daily administration. Therefore, the limitation of once daily administration of Claim 24 is rendered obvious by Rotondo.

Regarding Claim 27, wherein the course of administration is from 2 weeks up to 10 years, Rotondo teaches that clozapine obtained beneficial improvement at about 1 month, 6 months. One of ordinary skill in the art would have understood that administration of the agent should continue until desired beneficial results are obtained, including administration of about 1 month.

B.	Maintained - Claim(s) 20-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotondo et al. (“Clozapine for medication-related pathological gambling in Parkinson disease.” Movement Disorder (2010); Volume25 (Issue 12): Pages 1994-1995) in view of Valentek (WO 2013/070107- cited in 1/24/2019 IDS) as applied to Claims 20-24, and 27 above, further in view of Mulligan et al. (US 20110172210 A1).

Claimed invention 
Claim 25 depends from Claim 20 and requires twice/day administration. Claim 28 depends from Claim 20 and claims different routes of administration (e.g., oral). 

Prior art
The combination of Rotondo and Valentek suggests treating pathological gambling with FClo as outlined above. Their combination does not teach twice/day administration or a specific route of administration. 
However, Mulligan teaches clozapine titration methods to obtain rapid titration of clozapine including with oral administration (see 0003) and once or twice daily administration (see 0016, 0081-0082) to obtained desired therapeutic dose within a period of time. See Claim 1.
One of ordinary skill in the art would have found it obvious to combine the teachings of Mulligan, Valentek and Rotondo because both Rotondo and Mulligan describe the use clozapine therapy for different psychological conditions, while Valentek discloses FClo can be used as a more effective agent than clozapine. Mulligan further teaches methods of titrating to obtain therapeutic amounts more quickly that include oral administration and twice daily administration. One of ordinary skill in the art would have thus found it obvious to administer the therapeutic agent at regimens described by Mulligan in order to optimize quicker therapeutic amounts. 

Response to Arguments
Applicant argues that the instant invention is based on the finding that FClo has unexpectedly low activity against D2/D3 receptors but has effective antagonistic action against both D4 and 5HT2A. The fact that FClo possesses the property of antagonizing D4 and 5HT2A serotonin receptors and having a low activity against D2 receptors, does not need to be recognized by the prior art in order to meet the claimed invention. This recognition does not necessarily equate to an unexpected result. 
Applicant states that the claimed invention is drawn to treating the pathological states that are developed due to activity of 5HT2A serotonin receptors and the D4 dopamine receptors. The claims are drawn to treating impulsivity that includes pathological gambling which is described by the as-filed specification as being a conditions requiring selective inhibition of D4 and 5HT2A receptors:
“In some other embodiments of the invention, one of the conditions requiring selective  inhibition of D4 and 5HT2A receptors is impulsivity (including pathological gambling disorder).”
See p. 4:8-9.
Indeed, “impulsivity including pathological gambling disorder” is specifically claimed as the condition requiring selective  inhibition of D4 and 5HT2A receptors. Accordingly, the claimed invention is drawn to the method for treating impulsivity including pathological gambling disorder with FClo. The prior art teaches that FClo was developed as a better performing derivative of Clo (Valentek) and that Clo was known as being an effective treatment for pathological gambling (Rotondo). As outlined in the obviousness rejection, one of ordinary skill in the art would have found it obvious to treat pathological gambling – i.e., a species of the genus “condition requiring selective  inhibition of D4 and 5HT2A receptors” – with FClo. Thus, Applicant’s argument that the prior art fails to teach or suggest the claimed invention is not persuasive.
Applicant states that Rotondo teaches that the patients of concern had Parkinson’s disease and gambling addiction as a result of overstimulation of D2/D3 receptors by the Parkinson’s disease medication. Applicant then makes an unsubstantiated conclusion that, therefore, pathology in the Parkinson’s disease patients with gambling addition of Rotondo differ from the pathology in the general public. This is not persuasive because, acknowledged in Applicant’s own response, FClo has antagonist activity against D2/D3. Accordingly, given that Rotondo teaches the gambling was cause by overstimulation of D2/D3 and given that FClo possess D2/D3 antagonist activity, as acknowledged in Applicant’s response and in the specification, at page 15, lines 10-11, the compound has activity, although low, against D2/D3 receptors.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629